Title: To Benjamin Franklin from Aimé(Amé)-Ambrose-Joseph Feutry, 23 April 1782
From: Feutry, Aimé-Ambroise-Joseph
To: Franklin, Benjamin


Monsieur
ce 23 avril, 1782.
J’ai osé espérer, d’après toutes vos bontés pour moi, que vous voudriez bien rendre le Service, à une Mere respectable, de faire parvenir la Lettre, ci-jointe, à Son Fils, à Boston. Je vais partir, Monsieur, pour ma retraite de châtillon-Sur loing, Le 10 mai, au plus tard. J’aurai, certes, L’honneur d’aller prendre congé de vous, et de vous renouveller Les témoignages sinceres de la vive reconnoissance, et du respect mérité, avec lesquels Je serai toute ma vie, Monsieur, votre très humble et très obeissant serviteur
FEUTRY
 
Notation: Feutry 3. avril 1782.
